

116 S1101 IS: Better Examiner Standards and Transparency for Veterans Act of 2019
U.S. Senate
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1101IN THE SENATE OF THE UNITED STATESApril 10, 2019Mr. Rubio (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo ensure that only licensed health care providers furnish disability examinations under a certain
			 Department of Veterans Affairs pilot program for use of contract
			 physicians
			 for disability examinations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Better Examiner Standards and Transparency for Veterans Act of 2019 or the BEST for Vets Act of 2019. 2.Ensuring only licensed health care providers furnish medical disability examinations under certain Department of Veterans Affairs pilot program for use contract physicians for disability examinations (a)Prohibition on use of certain health care providersSection 504(a) of the Veterans' Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note) is amended—
 (1)by striking The Secretary of Veterans Affairs and inserting the following:  (1)In generalThe Secretary of Veterans Affairs; and
 (2)by adding at the end the following new paragraph:  (2)ProhibitionNo examination described in paragraph (1) may be carried out under this section by any health care provider other than one described in subsection (c)(2)..
 (b)RemediesThe Secretary of Veterans Affairs shall take such actions as the Secretary considers appropriate to ensure that only health care providers described in subsection (c)(2) of section 504 of the Veterans' Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note) are conducting examinations pursuant to contracts entered into under such section.
 (c)Annual reportNot later than one year after the date of the enactment of this Act and not less frequently than once each year thereafter, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on—
 (1)the conduct of the pilot program established under section 504 of the Veterans' Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note); and
 (2)the actions of the Secretary under subsection (b). (d)Technical correctionsSection 504 of the Veterans' Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note) is amended—
 (1)in the section heading, by striking physicians and inserting health care providers; and (2)in subsection (c)—
 (A)in the subsection heading, by striking physicians and inserting health care providers; (B)in paragraph (2), in the paragraph heading, by striking Physician and inserting Health care provider;
 (C)in paragraph (1), by striking physicians and inserting health care providers; and (D)by striking physician each place it appears and inserting health care provider.